DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 12/9/2021 to process the amendment filed on 11/10/2021 has been entered.

Response to Amendment
The amendment filed on 11/10/2021 has been entered.  Claims 1-7 are pending in the application.  Claims 8-26 are cancelled.  The amendments to the claims 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the insertion tool as claimed, specifically including a frangible portion physically interconnecting the first portion of the guidewire advancement assembly to a second portion of the guidewire advancement assembly, the frangible portion configured to break when a force of a predetermined magnitude is imposed thereon.
The closest prior art is Blanchard et al. (US 2015/0231364 A1).  Blanchard discloses an insertion tool (catheter insertion tool 10) for inserting a medical device (catheter 42) into a body of a patient (see Figs. 1A-2B) (see par. [0076]), the insertion tool (catheter insertion tool 10) comprising: a housing (housing 12); a needle (needle 16); an advancement assembly (catheter advancement assembly 40 including a handle 48 with two arms 50) configured to selectively advance the medical device (catheter 42) 
However, Blanchard fails to state a frangible portion physically interconnecting the first portion of the guidewire advancement assembly to a second portion of the guidewire advancement assembly, the frangible portion configured to break when a force of a predetermined magnitude is imposed thereon.
Dependent claims 2-7 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783